Citation Nr: 1732290	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, to include due to service connected disorders.

2. Entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, to include due to service connected disorders. 

3. Entitlement to a compensable evaluation for an incisional abdominal wall hernia. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and December 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified in November 2016 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

As the July 2016 award of entitlement to service connection for lumbar radiculopathy of the left and right lower extremities was a full grant of that benefit, that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran submitted a June 2010 substantive appeal (VA Form 9), asserting entitlement to an increased rating for lumbar degenerative disc and joint disease, status post L4-5 hemilaminectomy and diskectomy. At that time, the most recent statement of the case was dated December 2009. As the June 2010 Form 9 was submitted more than 60 days after the December 2009 statement of the case, an appeal was not perfected at that time. The Board considers the Veteran's June 2010 argument, however, to constitute an informal claim for entitlement to an increased rating for her lumbar spine disability, which is referred below.

As noted the issue of entitlement to an increased evaluation for a lumbar degenerative disc and joint disease, status post L4-5 hemilaminectomy and diskectomy, was raised by the record in a June 2010 statement.  The issue of entitlement to service connection for hearing loss was raised in an August 2012 statement. Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection an acquired psychiatric disorder, and entitlement to an increased evaluation for an incisional abdominal wall hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In November 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to a total disability rating based on individual unemployability.

2.  An unappealed March 2003 rating decision denied service connection for a dysthymic disorder/panic disorder without agoraphobia. 

3.  Evidence received since the unappealed March 2003 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).

2.  The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by her authorized representative. Id. 

In the present case, in November 2016 the appellant requested to withdraw her appeal as to the issue of entitlement to a total disability rating based on individual unemployability. Given that request there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

New and Material Evidence

Entitlement to service connection for a dysthymic disorder/panic disorder was first denied in a March 2003 rating decision, on the basis that the evidence failed to demonstrate a nexus between the psychiatric disorder and service. The March 2003 rating decision was not appealed, and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

The Veteran submitted a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder in September 2009. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an August 2012 statement the Veteran asserted that her acquired psychiatric disorder was related to physical and sexual assault by her husband during her active-duty service. Following a July 2016 VA examination, the Veteran was diagnosed with an unspecified depressive disorder, with anxious distress. While the examiner opined that such disorder was less likely than not related to military service, she stated that that factors "associated with her depression" included a "recent decrease in mobility secondary to surgery for hernia." 

Given the fact that the threshold for reopening a claim is low, Shade, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress is reopened.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that her acquired psychiatric disorder, to include an unspecified depressive disorder was caused or aggravated by certain events during her active duty service, to specifically include physical and sexual abuse by her former husband. Alternately, the Veteran asserts that the claimed disability was caused or aggravated by service-connected disabilities to include a lumbar spine disability and an abdominal wall hernia.

The Veteran was provided a VA examination to consider the nature and etiology of her acquired psychiatric disorder in July 2016. There the examiner diagnosed the Veteran with an unspecified depressive disorder with anxious distress. The examiner opined that such disorder was "less likely than not proximately due to or the result of the Veteran's service connected condition." In support of that conclusion, the examiner noted that the Veteran had a history of depression dating back to her teens, and prior to entering the military. The examiner opined that the Veteran's psychiatric disorder was multifactorial, and was associated with various issues, to include "marital issues, and recent decrease in mobility secondary to surgery for hernia." The examiner also stated that the service treatment records did not indicate that the Veteran was ever diagnosed with or treated for depression. 

The July 2016 examiner opined that the Veteran had a history of depression prior to military service. In this case, however, the presumption of soundness attaches given that the appellant was found clinically normal from a psychiatric perspective at her October 1996 entrance examination.  To find that the claimant had a preexisting psychiatric disorder would require clear and unmistakable evidence that such a disorder preexisted service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

Moreover, the examiner did not expressly consider any etiology of the Veteran's acquired psychiatric disorder other than as secondary to her service-connected lumbar spine disability.  The examiner did allude to certain related factors such as marital issues and hernia surgery. In this latter respect, the Veteran has specifically alleged that physical and sexual assault incident to her marriage occurred during her active-duty service. She testified that her former spouse had been arrested for spousal abuse, but the record does not show that VA has attempted to get the police records which would help to corroborate that assertion.  Additionally, in December 2016 the Veteran was granted service connection for an abdominal wall hernia. While the examiner noted no treatment for depression in service, it is unclear why the examiner disregarded the April 1999 service treatment record noting a history of anxiety attacks beginning three months before. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the July 2016 examination is not adequate to inform the Board's review, additional development is required. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Abdominal Wall Hernia

The Veteran has submitted a timely notice of disagreement with the initial evaluation awarded for a service-connected incisional abdominal wall hernia. A statement of the case which addresses that issue has not been issued. Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she identify the police department or law enforcement agency which arrested her former husband for spouse abuse, as well as when that arrest took place.  Thereafter, the RO must contact that department and/or any arrest records depository in an attempt to verify the claimant's allegation. 

2.  Obtain all outstanding, pertinent VA treatment records, including records from the Birmingham VA Medical Center, dating since July 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Thereafter, provide the examiner who conducted the July 2016 VA psychiatric examination access to a copy of this remand, as well as the appellant's VBMS and Virtual VA files for review. If that examiner is no longer available, forward the request to a similarly qualified mental health professional. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Did any currently diagnosed acquired psychiatric disorder, to include unspecified depressive disorder with anxious distress, clearly and unmistakably exist prior to active-duty service?

IF, AND ONLY IF, THE ANSWER TO QUESTION "A," IS NO, THE EXAMINER SHOULD SKIP QUESTIONS "B" AND "C" AND PROCEED TO QUESTIONS "D" AND "E."

b) Was the acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress, clearly and unmistakably NOT aggravated by or during the Veteran's period of active-duty service?

In addressing question "b," the examiner must comment on the April 1999 service treatment record noting a three month history of anxiety attacks.  The examiner must also comment on the Veteran's assertion of physical and sexual abuse by her husband during her active-duty service, as well as the statement in the July 2016 VA examination that "marital issues" were "associated with her depression."

c) Was any acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress clearly and unmistakably NOT aggravated by the Veteran's service-connected lumbar spine disability or her service-connected incisional abdominal wall hernia?

In addressing question "c," the examiner must comment on the April 1999 service treatment record noting a three month history of anxiety attacks.  The examiner must also comment on the statement in the July 2016 VA examination that "a recent decrease in mobility secondary to surgery for hernia" was "associated with her depression."

IF, AND ONLY IF, THE ANSWERS TO QUESTIONS "A," "B" AND "C" ARE "YES," THE EXAMINER NEED NOT ADDRESS THE FOLLOWING QUESTIONS "D" AND "E."

d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, to include an unspecified depressive disorder with anxious distress, was incurred in or otherwise related to active-duty service. 

In addressing question "d," the examiner must comment on the April 1999 service treatment record noting a three month history of anxiety attacks.  The examiner must also comment on the Veteran's assertion of physical and sexual abuse by her husband during her active-duty service, as well as the statement in the July 2016 VA examination that "marital issues" were "associated with her depression."

e) Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include unspecified depressive disorder with anxious distress, was caused or aggravated by her service-connected lumbar spine disability, residuals of an abdominal wall hernia, or a combination of these and other service connected disorders ? 

In addressing question "e," the examiner must comment on the April 1999 service treatment record noting a three month history of anxiety attacks.  The examiner must also comment on the statement in the July 2016 VA examination that "a recent decrease in mobility secondary to surgery for hernia" was "associated with her depression."

If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. Issue a statement of the case to the Veteran which addresses the issue of entitlement to an increased initial evaluation for an incisional abdominal wall hernia. If and only if the Veteran files a timely substantive appeal will the Board exercise appellate jurisdiction over this claim.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


